Order setting aside verdict reversed upon the law and the facts, with costs, verdict in favor of the plaintiff reinstated, and judgment directed to be entered thereon, with costs. There is ample evidence to sustain the verdict of the jury. The case involved a simple issue of fact, which was clearly presented, and the jury resolved it in plaintiff’s favor. The verdict, being amply supported by the evidence, should not have been disturbed. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.